55 N.J. 408 (1970)
262 A.2d 408
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
SAMUEL E. BYNES, JR., DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued February 16, 1970.
Decided March 2, 1970.
Mr. John Anthony Lombardi argued the cause for appellant.
Mr. Arthur J. Timins argued the cause for the respondent (Mr. Leo Kaplowitz, Union County Prosecutor, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion per curiam filed in the Appellate Division, 109 N.J. Super. 105.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.